Citation Nr: 0717696	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of cold injury of the right lower 
extremity.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of cold injury of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the RO that 
denied disability ratings in excess of 30 percent for 
service-connected residuals of cold injury of each lower 
extremity.  The veteran timely appealed.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.


FINDINGS OF FACT

1.  Residuals of cold injury of each lower extremity have 
been manifested by persistent pain, cold sensitivity, nail 
abnormalities, and diffuse osteopenia of both feet. 

2.  The motor component of the veteran's peripheral 
neuropathy attributed to residuals of cold injury of each 
lower extremity is productive of no more than slight 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of cold injury of each lower extremity 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.110, Diagnostic Code 7122 
(2006).

2.  The criteria for a separate disability rating of 10 
percent for the motor component of the veteran's peripheral 
neuropathy of each lower extremity are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.124a, Diagnostic Code 8521 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an August 2004 letter, the RO notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
This document served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for each 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds that the veteran had previously 
received all required notice regarding service connection, as 
well as the applicable rating criteria for an increased 
disability rating. Any claim denied obviously does not entail 
the setting of a new disability rating or an effective date.  
For any claim that is granted, a disability rating and 
effective dates will be set in future decisions by the RO.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examination in 
connection with the claims on appeal, a report of which is of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has evaluated the residuals of cold injury of each 
lower extremity under 38 C.F.R. § 4.104, Diagnostic Code 
7122, as 30 percent disabling. The currently assigned 
30 percent disability rating for each lower extremity is the 
maximum rating under that diagnostic code.

Pursuant to Diagnostic Code 7122, a 30 percent rating is 
assigned for residuals of cold injury with arthralgia or 
other pain, numbness or cold sensitivity plus 2 or more of 
the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).

Notes following these criteria include the following:  (1) 
Separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.  (2) Evaluate each affected part (e.g., 
hand, foot, ear, nose) separately and combined the ratings in 
accordance with sections 4.25 and 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122, Notes 1 and 2 (2006).

The report of an April 2003 VA examination reflects that the 
veteran was exposed to extreme cold weather while serving in 
Korea.  The veteran slept in tents and was exposed to snow.  
He worked for hours standing in cold water, rebuilding 
bridges and roads.  On examination, his feet appeared darker 
at the bottom with a mottled appearance and puckering of skin 
at the center; all toes were cold to touch.  There was no 
edema, and the skin was dry with a smooth texture.  No hair 
was noted on both lower extremities.  There was evidence of 
fungus infection in both big toenails and the right second 
toenail, with deformity of the right big toe.  The veteran 
had pain at the bottom of both feet on palpation, and 
complaints of numbness.  X-rays of both feet were read as 
diffuse osteopenia.  The examiner opined that the veteran's 
complaints of numbness and his development of neuropathy were 
secondary to cold injury, subsequently worsened by 
development of diabetes mellitus.

Results of a nerve conduction study and electromyogram of 
each of the veteran's lower extremities in April 2003 were 
compatible with severe neuropathy.

On examination in September 2004, monofilament was absent in 
both lower extremities.  The VA examiner diagnosed a history 
of cold exposure with persistent residuals.

In November 2005, the veteran testified that both his feet 
burn, and that he used a cane for walking.

In evaluating the veteran's disabilities, the Board will 
consider not only the criteria of the currently assigned 
diagnostic code, but also the criteria of other potentially 
applicable diagnostic codes.

Here, the veteran has been diagnosed with severe neuropathy 
of each lower extremity, secondary to cold injury and 
aggravated by diabetes mellitus.  Motor nerve conduction 
revealed the left tibial nerve as delayed in latency, low in 
amplitude, and slow in conduction velocity; bilateral 
peroneal nerves were low in amplitude and slow in conduction 
velocity.  Reflexes, bilaterally, were 2+ for knees and 1+ 
for ankles. 

Neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is rated on the scale provided for the nerve 
involved with a maximum rating equal to severe, incomplete 
paralysis.  38 C.F.R. § 4.123 (2006).

Neuralgia characterized usually by a dull and intermittent 
pain of typical type so as to identify the nerve involved, is 
rated on the scale provided for the nerve involved with a 
maximum rating equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2006).

Mild incomplete paralysis of the external popliteal nerve 
(common peroneal), the internal popliteal nerve (tibial), or 
the posterior tibial nerve warrants a 10 percent evaluation.  
Moderate incomplete paralysis of the external popliteal nerve 
or the internal popliteal nerve warrants a 20 percent 
evaluation; moderate incomplete paralysis of the posterior 
tibial nerve or the anterior tibial nerve (deep peroneal) 
warrants a 10 percent evaluation.  Severe incomplete 
paralysis of the external popliteal nerve or the internal 
popliteal nerve warrants a 30 percent evaluation; severe 
incomplete paralysis of the musculocutaneous nerve 
(superficial peroneal), the anterior tibial nerve, or the 
posterior tibial nerve warrants a 20 percent evaluation.  
38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8522, 8523, 8524, 
8525 (2006).

The evidence reflects that the veteran's neuropathy of each 
lower extremity is severe, and affects primarily the left 
tibial nerve and bilateral peroneal nerves.  However, the 
currently assigned 30 percent disability rating under 
Diagnostic Code 7122 for residuals of cold injury of each 
lower extremity contemplates pain and numbness, which are 
also the major symptoms of the veteran's neuropathy.  
Hence, no more than one rating may be assigned for pain and 
numbness as manifestations of both residuals of cold injury 
and peripheral neuropathy, without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14. 

With regard to the motor component of peripheral neuropathy, 
however, the evidence shows that the veteran's ankle reflexes 
were 1+ bilaterally, versus 2+ at the knees, which is 
reflective of slight impairment.  Hence, a separate 10 
percent rating for each lower extremity under either 
Diagnostic Codes 8521, 8524, 8525, or 8526 is warranted.  
38 C.F.R. § 4.124a.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level-in this case, 40 percent being the highest rating for 
below-the-knee disabilities.  See 38 C.F.R. § 4.68.  Here, 
the veteran's 30 percent evaluation for residuals of cold 
injury of each lower extremity and the 10 percent evaluation 
for peripheral neuropathy of each lower extremity, combines 
to 37 percent, which is rounded up to 40 percent under 
38 C.F.R. § 4.25.  Accordingly, the Board is precluded from 
awarding additional, or higher, schedular evaluations for any 
disability of the veteran's lower extremities.

There is no showing that the veteran's service-connected 
residuals of cold injury of each lower extremity have 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations 
involving service-connected disabilities.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of the currently 
assigned, 30 percent evaluation for cold injury residuals for 
each lower extremity; and in favor of a separate 10 percent, 
but no higher, evaluation for the motor component of the 
peripheral neuropathy attributed to cold injury of each lower 
extremity.


ORDER

A disability evaluation in excess of 30 percent for residuals 
of cold injury of the right lower extremity is denied.

A disability evaluation in excess of 30 percent for residuals 
of cold injury of the left lower extremity is denied.

A separate disability evaluation of 10 percent for the motor 
component of the peripheral neuropathy of the right lower 
extremity is granted.

A separate disability evaluation of 10 percent for the motor 
component of the peripheral neuropathy of the left lower 
extremity is granted.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


